UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March, 2015 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 814-00175 ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC.) (Exact name of Registrant as specified in its charter) Nevada 88-0490034 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 201 S. Laurel Luilng, Texas (Address of principal executive offices) (Zip Code) (713) 333-3630 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No 1 Index Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of April 30, 2015 the registrant had 22,787,964 shares of common stock outstanding. 2 Index EnergyTek Corp. (Formerly Broadleaf Capital Partners, Inc.) INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements: Consolidated Balance Sheets at March 31, 2015 (unaudited), and December 31, 2014 (audited) 4 Consolidated Statements of Operations for the Three Months Ended March 31, 2015, (unaudited) and March 31, 2014 (unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 ( unaudited) and March 31, 2014 (unaudited) 6 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 3 Index ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC. ) CONSOLIDATED BALANCE SHEETS 31-Mar-15 31-Dec-14 "Unaudited" "Unaudited" ASSETS CURRENT ASSETS Cash $ $ Accounts receivable(net) 0 TOTALCURRENT ASSETS Property, plant and equipment, net Investment in Joint Venture 0 Intangible assets Goodwill TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Other current liabilities 0 Derivative liability 0 Notes payable - current portion Notes payable - related party TOTAL CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 9) ENERGYTEK CORP. ( "ENTK") SHAREHOLDERS' EQUITY PreferredStock 10,000,000 authorized all series: Series B $0.01 par value 300,000 shares issued and outstanding at March 31, 2015 and December 31, 2014 Series C $0.01 par value 890 shares issued and outstanding at March 31, 2015 and 900 at December 31, 2014. 9 9 Common Stock 500,000,000 authorized at $0.001 par value; 22,787,964 and 1,508,367 shares issued and outstanding March 31, 2015 and December 31, 2014. Additional paid-in capital Accumulated deficit ) ) Less Treasury stock at cost (137,335 shares at $0.33) ) ) TOTAL EQUITY TOTAL LIABILITIESANDEQUITY $ $ “The accompanying notes are an integral part of these consolidated financial statements." 4 Index ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended 31-Mar-15 31-Mar-14 "Unaudited" "Unaudited" REVENUES $ $
